Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the claimed composition with the claimed properties was not turned up in a search of the prior art. 

It is noted that U.S. Patent Application Publication 2021/0363616; U.S. Patent Application Publication 2021/0340646; U.S. Patent Application Publication 2021/0363622; U.S. Patent Application Publication 2021/0062316; and U.S. Patent Application Publication 2021/10238720 sets forth compositions and properties similar to those set forth in the instant claims, a double patenting rejection appears to be improper since the properties set forth within the instant claims are not found within the claims of these references. A product having the claimed properties as set forth within the instant application would not necessarily or inherently have the claimed properties as set forth within these referenced publications. Therefore, double patenting rejections shall not be made in the instant application. 

A search of the prior art turned up Chinese Patent Number 101469386, also submitted in the IDS dated 13 January 2020. This reference is directed to a battery covered plate that includes a composition that overlaps the claimed ranges. (See Claim 1) This reference fails to set forth the claimed process, including the final annealing step as claimed. This reference sets forth a final annealing that is carried out in ten minutes. This operation is important. Therefore, this would teach away from changing this step that was explicitly taught as being important. 

It is also noted that patents had been issued in the corresponding Japanese and Chinese Patent Application. Further, the International Searching Authority failed to turn up any references on the International Search Report that indicated a lack of novelty or inventive step. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784